Twenty largest holdings Emerging Markets Growth Fund Ranking % Total % 31 Dec 08 31May 09 Security portfolio Index1 Description 7 1 Reliance Industries 3.0 1.1 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 6 2 Petroleo Brasileiro - Petrobras 2.8 3.8 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 1 3 America Movil 2.7 1.3 Latin America's largest cellular communications provider. 2 4 Samsung Electronics 2.7 2.0 Korea's top electronics manufacturer and a global leader in semiconductor production. 3 5 China Shenhua Energy 2.6 0.4 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 56 6 Gazprom 2.6 2.0 The largest natural gas producer and transporter in Russia. 4 7 Taiwan Semiconductor Manufacturing 2.0 1.4 One of the world's largest semiconductor manufacturers. 10 8 Bharti Airtel 2.0 0.0 India's leading telecommunication services provider. 16 9 Sasol 1.8 0.8 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. 17 10 DLF Ltd. 1.8 0.1 Major real estate development company based in India. Total companies 1 through 10 24.0 12.9 8 11 Vale 1.7 2.3 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 9 12 AngloGold Ashanti 1.4 0.4 One of the world's largest gold producers. 11 13 Industrial and Commercial Bank of China 1.3 1.0 A state-owned commercial bank in China and one of the world's largest banks. 15 14 Anhui Conch Cement 1.2 0.1 China's largest producer and seller of cement and commodity clinker. 14 15 Banpu 1.2 0.1 Thailand-based energy company focused on coal mining and coal-fired power. 30 16 Bank of China 1.1 0.7 One of China's largest commercial banks. 44 17 LG Electronics 1.1 0.4 Designs and manufactures appliances and home electronics. 29 18 Hon Hai Precision Industry 1.1 0.8 Top-tier provider of electronic manufacturing services to computer, networking, wireless and consumer equipment makers. 12 19 Cemig 1.0 0.2 Generates and distributes electricity in the Brazilian state of Minas Gerais. 23 20 China National Offshore Oil 0.9 0.8 Explores for and produces offshore oil and gas. Among China's largest oil producers. Total companies 1 through 20 36.0 19.7 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Topholdings by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 May 09 31 May09 31 Dec 08 31 May09 31 May09 ENERGY 13.9 16.3 15.2 FINANCIALS 9.6 13.3 22.5 Reliance Industries 3.0 DLF Ltd. 1.8 Petroleo Brasileiro - Petrobras 2.8 Industrial and Commercial Bank of China 1.3 China Shenhua Energy 2.6 Bank of China 1.1 Gazprom 2.6 Bumiputra-Commerce Holdings 0.7 Sasol 1.8 China Resources Land 0.7 Banpu 1.2 Grupo Financiero Inbursa 0.6 China National Offshore Oil 0.9 OTHERS 7.1 OTHERS 1.4 INFORMATION TECHNOLOGY 12.0 11.7 12.3 Samsung Electronics 2.7 MATERIALS 11.9 10.5 14.0 Taiwan Semiconductor Manufacturing 2.0 Vale 1.7 Hon Hai Precision Industry 1.1 AngloGold Ashanti 1.4 BYD 0.8 Anhui Conch Cement 1.2 NHN 0.7 Taiwan Cement 0.8 HTC Corp. 0.6 Nine Dragons Paper Industries 0.7 OTHERS 3.8 OTHERS 4.7 TELECOMMUNICATION SERVICES 16.4 12.9 9.6 INDUSTRIALS 7.2 7.6 8.7 America Movil 2.7 CCR 0.6 Bharti Airtel 2.0 IJM Corp. 0.6 Telmex International 0.8 Weichai Power 0.6 Bezeq 0.6 OTHERS 5.8 Telmex 0.6 TIM Participacoes 0.6 Taiwan Mobile 0.5 OTHERS 5.1 CONSUMER DISCRETIONARY 7.3 8.2 6.4 LG Electronics 1.1 UTILITIES 3.7 3.2 3.7 Astra International 0.7 Cemig 1.0 Shangri-La Asia 0.6 OTHERS 2.2 Hyundai Mobis 0.5 OTHERS 5.3 OTHER 1.3 1.2 0.0 Capital International Private Equity Fund IV 0.4 CONSUMER STAPLES 6.2 6.6 5.2 OTHERS 0.8 Fomento Economico Mexicano 0.8 AmBev 0.5 Total equity 90.3 92.1 100.0 Kimberly-Clark de Mexico 0.5 Total fixed income 2.7 3.1 OTHERS 4.8 Total cash and equivalents 7.0 4.8 Total assets 100.0 100.0 HEALTH CARE 0.8 0.6 2.5 Bumrungrad Hospital 0.3 OTHERS 0.3 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 31 May09 31 May 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 19.8 21.0 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 11.1 14.3 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 7.5 4.1 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 1.2 1.4 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.0 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.0 0.6 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.6 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 17.4 14.5 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 9.8 8.1 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.0 2.9 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 1.7 1.6 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.6 1.4 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.1 0.5 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 34.8 43.1 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 7.6 12.6 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 18.5 17.4 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 7.4 13.1 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 1.3 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 15.7 21.4 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 4.7 6.3 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 5.4 7.6 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 1.4 2.9 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 0.9 1.1 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.1 1.4 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.4 0.5 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.7 0.6 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 0.9 0.6 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.4 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.1 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 4.4 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 92.1 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 3.1 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 4.8 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.8% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 May09 31 May09 31 Dec 08 31 May09 31 May09 LATIN AMERICA 21.2 19.8 21.0 EMERGING EUROPE/MIDDLE EAST/AFRICA 14.8 15.7 21.4 BRAZIL 10.3 11.1 14.3 SOUTH AFRICA 6.5 5.4 7.6 MEXICO 8.9 7.5 4.1 RUSSIAN FEDERATION 3.1 4.7 6.3 CHILE 1.8 1.2 1.4 ISRAEL 1.6 1.4 2.9 PERU 0.1 0.0 0.6 TURKEY 0.9 1.1 1.4 REPUBLIC OF COLOMBIA 0.1 0.0 0.6 POLAND 0.7 0.9 1.1 EGYPT 1.1 0.9 0.6 CZECH REPUBLIC 0.3 0.7 0.6 SOUTHEAST ASIA 16.1 17.4 14.5 HUNGARY 0.2 0.4 0.5 INDIA 7.9 9.8 8.1 MOROCCO 0.1 0.1 0.4 MALAYSIA 2.8 3.0 2.9 SULTANATE OF OMAN 0.2 0.1 0.0 INDONESIA 2.3 1.7 1.6 CROATIA 0.1 0.0 0.0 THAILAND 2.0 1.6 1.4 PHILIPPINES 1.0 1.1 0.5 PAKISTAN 0.0 0.1 0.0 OTHER2 3.6 4.4 0.0 SRI LANKA 0.1 0.1 0.0 FAR EAST ASIA 34.6 34.8 43.1 Total equity 90.3 92.1 100.0 CHINA 19.3 18.5 17.4 Total fixed income 2.7 3.1 TAIWAN 7.0 7.4 13.1 Total cash and equivalents 7.0 4.8 SOUTH KOREA 7.3 7.6 12.6 Total assets 100.0 100.0 HONG KONG 1.0 1.3 0.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.8% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 May 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 Lifetime return Cumulative% 2,078.01 3,363.86 Annualized% 14.33 16.66 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30November 2007and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCI Emerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 May2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 May 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 Lifetime return Cumulative% 2,078.01 3,363.86 Annualized% 14.33 16.66 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31May2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30 November 2007and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 31 March 2009 Calendar YTD 31 May09 Q109 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 39.10 2.84 -43.90 -3.90 9.23 9.64 6.71 13.76 17.69 - net of operating expenses 38.70 2.65 -44.33 -4.58 8.47 8.87 5.93 12.83 16.66 MSCI Emerging Markets IMI with net dividends reinvested 39.78 1.18 -47.25 -8.37 5.76 7.80 3.23 9.15 11.90 MSCI World Index with net dividends 7.10 -11.82 -42.30 -13.41 -3.10 -1.86 4.00 4.50 7.21 MSCI EAFE Index with net dividends 8.74 -13.92 -46.39 -14.29 -1.95 -0.61 2.48 2.57 6.57 S&P 500 Index with income reinvested 2.96 -11.01 -38.08 -13.06 -4.77 -3.00 5.89 7.38 8.32 Lifetime: 31 May 1986 -31 May 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 30 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of 31 March 2009 Calendar YTD 31 May09 Q109 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 39.10 2.84 -43.90 -3.90 9.23 9.64 6.71 13.76 17.69 - net of operating expenses 38.70 2.65 -44.33 -4.58 8.47 8.87 5.93 12.83 16.66 MSCI Emerging Markets IMI with net dividends reinvested 39.78 1.18 -47.25 -8.37 5.76 7.80 3.23 9.15 11.90 MSCI World Index with net dividends 7.10 -11.82 -42.30 -13.41 -3.10 -1.86 4.00 4.50 7.21 MSCI EAFE Index with net dividends 8.74 -13.92 -46.39 -14.29 -1.95 -0.61 2.48 2.57 6.57 S&P 500 Index with income reinvested 2.96 -11.01 -38.08 -13.06 -4.77 -3.00 5.89 7.38 8.32 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Lifetime: 31 May 1986 -31 May2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from30 May 1986through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 May09 31 May09 31 Dec 08 May 31 09 31 May 09 ENERGY 13.9 16.3 15.2 HEALTH CARE 0.8 0.6 2.5 ENERGY EQUIPMENT & SERVICES 0.2 0.7 0.2 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 13.7 15.6 15.0 HEALTH CARE PROVIDERS & SERVICES 0.7 0.5 0.2 BIOTECHNOLOGY 0.0 0.0 0.0 MATERIALS 11.9 10.5 14.0 PHARMACEUTICALS 0.1 0.1 2.2 CHEMICALS 0.6 0.2 2.6 LIFE SCIENCE TOOLS & SERVICES 0.0 0.0 0.0 CONSTRUCTION MATERIALS 3.3 3.1 1.3 FINANCIALS 9.6 13.3 22.5 CONTAINERS & PACKAGING 0.0 0.0 0.1 COMMERICAL BANKS 4.8 6.9 14.1 METALS & MINING 7.2 6.4 9.6 THRIFTS & MORTGAGE FINANCE 0.5 0.5 0.4 PAPER & FOREST PRODUCTS 0.8 0.8 0.4 DIVERSIFIED FINANCIAL SERVICES 0.5 0.5 1.6 INDUSTRIALS 7.2 7.6 8.7 CONSUMER FINANCE 0.0 0.0 0.1 AEROSPACE & DEFENSE 0.1 0.1 0.2 CAPITAL MARKETS 0.0 0.0 1.1 BUILDING PRODUCTS 0.0 0.0 0.2 INSURANCE 0.5 0.9 2.6 CONSTRUCTION & ENGINEERING 2.8 3.1 2.0 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.0 0.1 0.2 ELECTRICAL EQUIPMENT 1.2 1.2 0.8 REAL ESTATE MANAGEMENT & DEVELOPMENT 3.3 4.4 2.5 INDUSTRIAL CONGLOMERATES 0.6 0.6 2.0 INFORMATION TECHNOLOGY 12.0 11.7 12.3 MACHINERY 0.6 0.9 1.2 INTERNET SOFTWARE & SERVICES 2.3 2.2 0.7 TRADING COMPANIES & DISTRIBUTORS 0.1 0.1 0.3 IT SERVICES 0.4 0.3 1.1 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.4 0.5 0.5 AIR FREIGHT & LOGISTICS 0.0 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.0 0.0 0.3 AIRLINES 0.1 0.1 0.3 COMPUTERS & PERIPHERALS 0.8 1.1 1.8 MARINE 0.1 0.0 0.6 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 2.3 2.8 2.5 ROAD & RAIL 0.3 0.4 0.2 OFFICE ELECTRONICS 0.0 0.0 0.0 TRANSPORTATION INFRASTRUCTURE 1.3 1.1 0.7 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.8 4.8 5.4 CONSUMER DISCRETIONARY 7.3 8.2 6.4 TELECOMMUNICATION SERVICES 16.4 12.9 9.6 AUTO COMPONENTS 0.4 0.7 0.5 DIVERSIFIED TELECOMMUNICATION SERVICES 6.5 5.2 3.4 AUTOMOBILES 0.3 0.7 1.1 WIRELESS TELECOMMUNICATION SERVICES 9.9 7.7 6.2 HOUSEHOLD DURABLES 0.5 1.1 1.0 UTILITIES 3.7 3.2 3.7 LEISURE EQUIPMENT & PRODUCTS 0.3 0.3 0.1 ELECTRIC UTILITIES 2.9 2.5 2.1 TEXTILES, APPAREL, & LUXURY GOODS 0.4 0.6 0.4 GASUTILITIES 0.0 0.0 0.4 HOTELS, RESTAURANTS & LEISURE 1.3 1.4 0.6 MULTI UTILITIES 0.0 0.0 0.1 DIVERSIFIED CONSUMER SERVICES 0.9 0.5 0.1 WATER UTILITIES 0.2 0.2 0.2 MEDIA 1.3 1.1 1.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.6 0.5 1.0 DISTRIBUTORS 0.3 0.1 0.2 OTHER 1.3 1.2 0.0 INTERNET & CATALOG RETAIL 0.0 0.0 0.1 EMERGING MARKET FUNDS/PARTNERSHIPS 1.3 1.2 0.0 MULTILINE RETAIL 0.6 1.0 0.6 Total equity 90.3 92.1 100.0 SPECIALTY RETAIL 1.0 0.7 0.6 Total fixed income 2.7 3.1 CONSUMER STAPLES 6.2 6.6 5.2 Total cash and equivalents 7.0 4.8 FOOD & STAPLES RETAILING 1.7 1.4 1.2 Total assets 100.0 100.0 BEVERAGES 1.0 2.2 1.0 FOOD PRODUCTS 2.0 1.7 1.9 TOBACCO 0.3 0.3 0.5 HOUSEHOLD PRODUCTS 1.2 1.0 0.3 PERSONAL PRODUCTS 0.0 0.0 0.2 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request.GIPs is a trademark owned by CFA Institute. Notable purchases and sales Emerging Markets Growth Fund 31 December 2008 - 31 May 2009 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated Gazprom 161,223,225 Harmony Gold Mining 99,564,318 Sasol 69,426,769 Rosneft 73,517,583 Bharti Airtel 69,190,498 Telekomunikasi Indonesia 55,131,142 Cathay Financial Holding 49,195,517 ■ Perdigao 50,326,607 ■ Tenaris 43,430,364 China High Speed Transmission Equipment 48,954,970 Turk Telekom 43,362,920 ■ China Mobile Ltd. 42,697,425 Shinhan Financial Group 35,327,516 Mediatek 39,446,931 Genting 34,726,801 ■ OGX 36,708,524 ■ Standard Chartered PLC 31,905,421 ■ Gmarket 36,154,955 DLF Ltd. 31,569,076 SINOPEC 33,998,104 ■ LG Electronics 27,487,478 Resorts World 33,044,641 ■ Hyundai Department Store 25,688,120 ■ China Shenhua Energy 32,225,603 Bank of China 25,492,166 BYD 30,891,391 Reliance Industries 25,084,774 Turkcell 25,318,121 ■ Bank Pekao 24,235,708 ■ Wal-Mart de Mexico 19,775,155 Hyundai Mobis 23,331,451 Egyptian Company for Mobile Services 18,484,807 Hite Brewery 23,007,474 Formosa Plastics 18,414,881 ■ Bumiputra-Commerce Holdings 21,770,889 Hindustan Unilever 18,171,344 PKO Bank Polski 21,085,364 ■ New Oriental Education and Technology Group 15,267,951 Tanjong 20,977,078 Cemig 15,034,134 Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute.
